Electronically Filed
                                                        Supreme Court
                                                        SCPR-XX-XXXXXXX
                                                        18-MAY-2022
                                                        07:49 AM
                                                        Dkt. 6 OGP

                            SCPR-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                   IN RE DONALD B. McKEE, Petitioner.


                          ORIGINAL PROCEEDING

        ORDER GRANTING PETITION TO RESIGN IN GOOD STANDING
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

            Upon consideration of the petition to resign from the

 practice law in the State of Hawaiʻi, filed by attorney

 Donald B. McKee, pursuant to Rule 1.10 of the Rules of the

 Supreme Court of the State of Hawaiʻi (RSCH), but to retain the

 paper license as a memento, as authorized by RSCH Rule 1.10(b),

 and the affidavits submitted in support thereof, we conclude that

 Petitioner McKee has fully complied with the requirements of

 RSCH Rule 1.10.    Therefore,

            IT IS HEREBY ORDERED that the petition to resign is

 granted.   Petitioner McKee may retain the paper license as a

 memento.

            IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

 that the Petitioner shall comply with the notice, affidavit, and

 record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FURTHER ORDERED that the Clerk shall remove the

name of Petitioner McKee, attorney number 5988, from the roll of

attorneys of the State of Hawaiʻi, effective with the filing of

this order.

          DATED:   Honolulu, Hawaiʻi, May 18, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2